DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because “Stage 40”, described on page 5, in lines 31-35 of the specification, is not shown in Fig.2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because:  
	a) it is not narrative in form.  Rather it mirrors the language of claim 1;
	b) it includes the text “(Figure1)”, which should be removed.
	Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter for the following reasons.  Claims 1-19 are directed to “circuitry”.  The specification, on page 3, in lines 31-32, states that “circuitries” are implemented 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	b) In claim 18, in line 7, “non-image data comprises...image data” is contradictory.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 14, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Published PCT Application WO 96/16534 to Bamberger et al. (hereinafter referred to as “Bamberger”).
As to claim 1, Bamberger discloses a medical image data processing apparatus comprising processing circuity (page 3, lines 16-21) configured to:
receive medical image data in respect of at least one subject (page 6, lines 1-2);
	receive non-image data (page 6, lines 8-9; data from pointing device);
	generate a filter based on the non-image data (page 6, lines 8-12; page 17, lines 26-33); and

As to claim 9, Bamberger discloses the apparatus according to claim 1, wherein the non-image data comprises or represents at least one of age, weight, sex, presence or absence of a particular medical condition, at least one property of an imaging procedure or imaging apparatus, output(s) of another method, electronic health record(s) (EHR), text data, structured data, metadata, DICOM data or DICOM metadata (page 6, lines 8-9; the data from pointing device reads on property of an imaging apparatus, output of another method (manipulation of the pointing device) or structured data).
As to claim 14, Bamberger discloses the apparatus according to claim 1, wherein the generating of the filter comprises applying a process that encourages the filter to be non-spatially uniform (page 17, lines 26-28; the filtering provides spot enhancement, enhancement within the region of interest, rather than over the entire image).
As to claim 16, Bamberger discloses the apparatus according to claim 1, wherein the:
	a) the filter represents a position of a feature of interest (the ROI encompasses small details, e.g., micro-calcification clusters or high density masses, page 6, lines 11-22; filtering is performed within the ROI, page 17, lines 26-28);
	b) the filter represents relative positions of two or more features of interest (the ROI encompasses small details, e.g., micro-calcification clusters or high density masses, page 6, lines 11-22; filtering is performed within the ROI, page 17, lines 26-28).
As to claim 17, Bamberger discloses the apparatus according to claim 1, further comprising displaying a visual representation of the filter on an image obtained from an image data set (page 6, lines 11-15).
As to claim 18, Bamberger discloses the apparatus according to claim 1, wherein at least one of:
	a) the filter comprises a differentiable function and/or a compact or
efficiently parameterized smooth function;
	b) the filter comprises a Gaussian function or a Student's T-distribution;
	c) the filter comprises a product of at least two vectors, optionally at least two Gaussian vectors, and/or a matrix;
	d) the non-image data comprises at least one of image data, text data, metadata, audio data and/or structured data (page 6, lines 8-10, the data produced from moving the pointing device to draw a frame on a portion of the digital image is considered structured data).
As to claim 20, Bamberger discloses a method of processing medical image data comprising:
	receiving medical image data in respect of at least one subject (page 6, lines 1-2);
	receiving non-image data (page 6, lines 8-9; data from pointing device);
	generating a filter based on the non-image data (page 6, lines 8-12; page 17, lines 26-33); and
	applying the filter to the medical image data, wherein the filter is configured to limit a region of the medical image data (page 6, lines 11-15; page 17, lines 26-33).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bamberger in combination with the article, “An Efficient CNN Implementation of a 2D Orientation and Scale Tunable Low-pass Filter Based on the Approximation of an Oriented 2D Gaussian Filter” by Ip  et al. (hereinafter referred to as “Ip”).
As to claim 10, Bamberger discloses the apparatus according to claim 1, wherein the filter is a smoothing filter (based on averaging, page 17 line 30 to page 18, line 3; Fig.6B), but does not disclose wherein the filter is a Gaussian filter.  However, Gaussian filters as a type of smoothing filter are well known, as evidenced by Ip (abstract).  Ip states that the filters are useful for image processing tasks (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Bamberger’s invention according to Ip.
As to claim 11, Bamberger and Ip render obvious the apparatus according to claim 10, wherein the processing circuitry is further configured to determine parameters of the Gaussian filter based on the non-image data (Bamberger: page 17, lines 26-28, i.e., limiting for operation within the region of interest).
As to claim 13, Bamberger and Ip render obvious the apparatus according to claim 11, wherein the processing circuitry is further configured to provide a neural network which outputs parameters of the Gaussian filter based on the non-image data as input (Ip: abstract, CNN).

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent Application Publication 20150087957 to Liu et al. teaches a region of interest defined by user, and image filters applied to the regions of interest as represented in training data.

Subject Matter Not Found in the Prior Art
The subject matter of claims 2-8, 12, 15 and 19 were not found in the prior art.  Allowability it not being indicated at this time in view of the patent ineligibility of the claims under 35 U.S.C. § 101.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665